Citation Nr: 1143944	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  04-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was later transferred to the Newark, New Jersey RO.  

In August 2007, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed.  In November 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand.  In June 2009 and October 2010, the Board remanded the case for additional development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a left knee disability.  

In the October 2008 joint motion, the parties concurred that the examinations of record were inadequate.  

In June 2009, the Board remanded the case for a VA examination.  The Veteran was scheduled for a VA examination in October 2009, but failed to report.  Comments written in the file suggest there were address problems and the examination was rescheduled for November 2009.  The Veteran again failed to report.  VA record dated January 13, 2010 indicates that the Veteran was a no show for his compensation and pension orthopedic evaluation at 10:00 a.m. that day.  It was further noted that he telephoned after his scheduled appointment to explain that there was an accident and he anticipated being there by 11:45 a.m.  He did not report, however, and VA was unable to contact him due to an incorrect telephone number in the system.  

In the October 2010 remand, the Board noted that the Veteran failed to report to three scheduled VA examinations and as such, the Board would not require the AMC to again reschedule the examination.  

In May 2011, the Veteran requested that VA reschedule his examination.  He reported that he missed the examination due to transportation problems.  

Considering the Veteran's expressed willingness to attend the examination and VA's duty to assist, the Board finds that it should again be rescheduled.  The Board notes that under the circumstances of this case, and with consideration of applicable case law, an examination is necessary to determine whether any currently diagnosed left knee disability is related to active military service or events therein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Notwithstanding, this is the last effort the Board will make to obtain the examination and the Veteran is reminded of his obligation to cooperate with VA in the development of the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  

Finally, there appears to be some confusion as to the Veteran's current address.  The September 2011 supplemental statement of the case, which was sent to an address in New Jersey, was returned to sender.  The yellow forwarding sticker affixed by the U.S. Postal Service indicates that the forward time expired and listed an address in New York.  Efforts should be made to verify the Veteran's current mailing address and the supplemental statement of the case should be resent.  See M21-1MR, III.ii.1.B.8.c (Handling Undeliverable Mail).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the Veteran's current mailing address.  Thereafter, the RO/AMC should resend the September 2011 supplemental statement of the case.  

2.  The RO/AMC must then schedule the Veteran for a VA orthopedic examination.  The claims folder must be available for review.  Following the examination, the examiner must address whether it is at least as likely as not (i.e., is there a 50/50 chance) that any diagnosed left knee disorder is related to service, to include the documented in-service injury.  The appellant's self reported history, the time elapsed between service separation and post service medical care, as well as his post service activities must be carefully considered.  A complete rationale must be provided for any opinion rendered.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a left knee disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


